Judgment affirmed. The evidence in this case warranted the finding that the individual defendant “knowingly permitted” the violation of the Labor Law. It is only outside the record of testimony that suggestion appeared below or in this court that the default in payment of the employees was compelled by circumstances beyond the control of the individual defendant who was in control of the corporation. Present — Peck, P. J., Dore, Callahan, Breitel and Bastow, JJ.; Dore and Callahan, JJ., dissent and vote to reverse and dismiss the information on the ground that the People failed to establish beyond a reasonable doubt that the individual defendant “knowingly” permitted the corporation to violate the Labor Law by failing to pay the wages in question.